DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claimed limitation of “first and second articulation systems of the foundation” lacks proper antecedent basis, and the structural relationship between the first and second articulation systems with the other elements of the foundation is generally unclear, thereby rendering claim 34 indefinite.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-23, 26, 33 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 11 and 14-17 of U.S. Patent No. 10,143,312.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-23, 26, 33, 34 and 39 are generic to all that is recited in claims 1, 3, 5, 11 and 14-17 of U.S. Patent No. 10,143,312. In other words, claims 1, 3, 5, 11 and 14-17 of U.S. Patent No. 10,143,312 fully encompass the subject matter of claims 21-23, 26, 33, 34 and 39 and therefore anticipate claims 21-23, 26, 33, 34 and 39.  Since claims 21-23, 26, 33, 34 and 39 are anticipated by claims 1, 3, 5, 11 and 14-17 of the patent, they are not patentably distinct from claims 1, 3, 5, 11 and 14-17.  Thus the invention of claims 1, 3, 5, 11 and 14-17 of the patent is in effect a "species" of the "generic" invention of claims 21-23, 26, 33, 34 and 39.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 21-23, 26, 33, 34 and 39 are anticipated (fully 

encompassed) by claims 1, 3, 5, 11 and 14-17 of the patent, claims 21-23, 26, 33, 34 and 39 are not patentably distinct from claims 1, 3, 5, 11 and 14-17, regardless of any additional subject matter present in claims 1, 3, 5, 11 and 14-17.

Claims 24, 25, 28-30, 32, 35-37 and 39-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 11 and 15-17 of U.S. Patent No. 10,143,312 in view of U.S. Pat. App. Pub. No. 2007/157,387 to Mossbeck.  Claims 1, 5, 11 and 15-17 of U.S. Patent No. 10,143,312 are considered to show all of the limitations as recited in claims 24, 25, 41 and 42 except for the conditions wherein the modular first foundation section comprises a first articulation system, and wherein neither of the modular second foundation section and the modular third foundation section include articulation systems or articulation functionality.  Mossbeck '387 provides the basic teaching of a sleep system comprising a foundation (10) comprising a plurality of foundation sections (24, 26), wherein each foundation section does not include an articulation system and can alternately be replaced by or used with one of a plurality of modular foundation sections (40, 100), wherein each modular foundation section comprises an articulation system (72, 74, 76, 78, 80, 82, 84, 86 or 130, 132,134, 136, 138, 140,142, 144) (see Figures 1-4, 6 & 7; page 1, paragraphs 0006 & 0010; page 2, paragraphs 0020, 0025-0027 & 0029; page 3, paragraphs 0029-0036 & 0038).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the sleep system of claims 1, 5, 11 and 15-17 of U.S. Patent No. 10,143,312 with a modular first foundation section which comprises a first articulation system, and modular second and third 

foundation sections which do not include articulation systems or articulation functionality, since the use of a sleep system having a combination of both articulatable and non-articulatable support features (as selected by a user) is well known in the art as taught by Mossbeck '387 (see Mossbeck '387, page 1, paragraph 0010).
With respect to claims 28 and 29, Mossbeck '387 further provides the basic teaching of a plurality of articulation systems (72, 74, 76, 78, 80, 82, 84, 86 and 130,132, 134, 136,138,140, 142,144) which are configured to articulate independently from each other (see Figures 6 & 7; page 1, paragraph 0008; and page 3, paragraphs 0031 & 0033-0037).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the sleep system of claims 1, 5, 11 and 15-17 of U.S. Patent No. 10,143,312 with first, second and third articulation systems which are configured to articulate independently from each other, since the use of a sleep system comprising a plurality of articulation systems which are configured to articulate independently from each other is also well known in the art as taught by Mossbeck '387.
With respect to claim 30, Mossbeck ‘387 further provides the basic teaching of a fourth foundation section (112) extending laterally across substantially the entire width of the foundation (10) and extending longitudinally along a third portion of the length of the foundation, wherein the third portion of the length of the foundation (10) is longitudinally between the first portion (associated with element 44) of the length of the foundation and the second portion (associated with element 124) of the length of the foundation (see Figures 4 & 7 and page 3, paragraphs 0033-0036).  The skilled artisan would have found it obvious before the 
With respect to claims 32, 35-37, 39 and 40, claims 1, 5, 11 and 15-17 of U.S. Patent No. 10,143,312 are considered to show all of the limitations as claimed except for the conditions wherein the first replacement modular foundation section comprises a type of electronic component that is not present on the first modular foundation section, wherein the type of electronic component is a first articulation system having a first articulation motor and wherein the first modular foundation section comprises no articulation system.  Mossbeck '387 provides the basic teaching of a sleep system comprising a foundation (10) comprising a plurality of modular foundation sections (24, 26) and a plurality of replacement modular foundation sections (40,100), wherein each modular foundation section comprises no articulation system and each movable foundation section comprises an articulation system (72, 74, 76, 78, 80, 82, 84, 86 or 130, 132, 134, 136,138, 140, 142,144) having an articulation motor (72,130) (see Figures 1-4, 6 & 7; page 1, paragraphs 0006 & 0010; page 2, paragraphs 0020, 0025-0027 & 0029; page 3, paragraphs 0029-0036 & 0038).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the sleep system of claims 1, 5, 11 and 15-17 of U.S. Patent No. 10,143,312 with a first replacement modular foundation .

Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 11 and 15 of U.S. Patent No. 10,143,312 in view of U.S. Pat. No. 5,144,706 to Walker.  Claims 1, 5, 11 and 15 of U.S. Patent No. 10,143,312 are considered to show all of the limitations as claimed except for the condition wherein the modular third foundation section is interconnected to the modular first and second foundation sections via respective first and second releasable fasteners.  Walker provides the basic teaching of a sleep system comprising a foundation (10) having a plurality of foundation sections (11-14) which are interconnected via releasable fasteners (43, 44, 46-49, 51 and 52) (see Figures 1, 3, 6, 7, 10, 13 & 14; column 3, lines 58 & 59; column 4, lines 9-11 & 45-68; column 5; column 6, lines 1-15 and column 8, lines 1-6).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the sleep system of claims 1, 5, 11 and 15 of U.S. Patent No. 10,143,312 with a modular third foundation section which is interconnected to the modular first and second sections via respective first and second 


releasable fasteners in order "to facilitate assembly and knock down of [the] foundation" as taught by Walker (see Walker '706, column 4, lines 66-68).

Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 11 and 15 of U.S. Patent No. 10,143,312 in view of U.S. Pat. No. 6,317,912 to Graebe et al. Claim 6 of U.S. Patent No. 10,143,312 further recite the use of a mattress comprising foam supporting structures and air chambers; however, claims 1, 4-6, 11 and 15 of U.S. Patent No. 10,143,312 do not specifically disclose the use of a mattress further comprising innerspring support structures and an inflation system comprising one or more pumps configured to inflate or deflate the air chambers. Graebe et al. provide the basic teaching of a sleep system comprising a mattress (20) comprising innerspring support structures (24, 52), foam support structures (22, 42-49), and air chambers (26, 62); and an inflation system comprising one or more pumps (98) configured to inflate or deflate the air chambers (see Figures 1-6; column 4, lines 57-60; column 5, lines 20-26, 32-36 & 51-55; column 6, lines 22-24 and column 7, lines 1-18).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the sleep system of claims 1, 4-6, 11 and 15 of U.S. Patent No. 10,143,312 with a mattress further comprising innerspring support structures and an inflation system comprising one or more pumps configured to inflate or deflate the air chambers in order to "[allow] a user to experience a uniform supporting force distributed over a large area...[and] to experience the variety of proportional 


deformations of the mattress [top] surface", thereby imparting enhanced user comfort (see Graebe et al. '912, column 4, lines 20-32).

Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 11 and 15 of U.S. Patent No. 10,143,312 in view of Mossbeck '387 and further in view of Walker '706.  Claims 1, 5, 11 and 15 of U.S. Patent No. 10,143,312 as modified by Mossbeck '387 do not specifically disclose a condition wherein each of the first, second and third modular foundation sections comprises releasable fasteners configured for connecting to one or more of the plurality of modular foundation sections.  Walker provides the basic teaching of a sleep system comprising a foundation (10) having a plurality of foundation sections (11-14) which are interconnected via releasable fasteners (43, 44, 46-49, 51 and 52) (see Figures 1, 3, 6, 7, 10, 13 & 14; column 3, lines 58 & 59; column 4, lines 9-11 & 45-68; column 5; column 6, lines 1-15 and column 8, lines 1-6).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the sleep system of claims 1, 5, 11 and 15 of U.S. Patent No. 10,143,312 as modified by Mossbeck '387 with first, second and third modular foundation sections each comprising releasable fasteners configured for connecting to one or more of the plurality of modular foundation sections in order "to facilitate assembly and knock down of [the] foundation" as taught by Walker (see Walker '706, column 4, lines 66-68).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 2,702,909 to Atkins.  Atkins shows the claimed limitations of a sleep system comprising:  a foundation comprising:  a modular first foundation section (15) extending laterally along a first portion of a width of the foundation and extending longitudinally along a first portion of a length of the foundation; a modular second foundation section (15) extending laterally along a second portion of the width of the foundation and extending longitudinally along the first portion of the length of the foundation; and a modular third foundation section (11) extending laterally across substantially the entire width of the foundation and extending longitudinally along a second portion of the length of the foundation (as shown in Figure 1 and as described in column 1, lines 51-64; column 2, lines 12-14 and in column 3, lines 42-44), 

wherein the modular first, second, and third foundation sections (15, 11) are movable with respect to each other such that they can be separated away from each other and can be combined together to form the foundation with a foundation shape suitable for supporting a mattress (12, 16) (as shown in Figures 1-3 and as described in column 1, lines 51-64 and in column 3, lines 42-44); wherein the modular first foundation section (15) and a first portion of the modular third foundation section (11) form a first user support area that is sized and configured for supporting a first user and wherein the modular second foundation section (15) and a second portion of the modular third foundation section (11) form a second user support area that is sized and configured for supporting a second user (as shown in Figures 1-3 and as described in column 1, lines 65-70); further comprising:  the mattress (12, 16), wherein the mattress has first and second user support areas configured for supporting first and second users, wherein the mattress is sized and configured to be positioned on and supported by each of the modular first foundation section (15), the modular second foundation section (15), and the modular third foundation section (11) (as shown in Figures 1 & 3 and as described in column 1, lines 51-70); and wherein the foundation consists of the modular first foundation section (15), the modular second foundation section (15), and the modular third foundation section (11) (as shown in Figures 1 & 2 and as described in column 1, lines 51-64).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 25, 28-30, 32, 34-37 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Atkins ‘909 in view of Mossbeck ‘387.  With respect to claims 24, 25, 41 and 42, Aktins is considered to show all of the limitations as claimed except for the conditions wherein the modular first foundation section (15) comprises a first articulation system, and wherein neither of the modular second foundation section (15) and the modular third foundation section (11) include articulation systems or articulation functionality.  Mossbeck '387 provides the basic teaching of a sleep system comprising a foundation (10) comprising a plurality of foundation sections (24, 26), wherein each foundation section does not include an articulation system and can alternately be replaced by or used with one of a plurality of 

modular foundation sections (40, 100), wherein each modular foundation section comprises an articulation system (72, 74, 76, 78, 80, 82, 84, 86 or 130, 132,134, 136, 138, 140,142, 144) (see Figures 1-4, 6 & 7; page 1, paragraphs 0006 & 0010; page 2, paragraphs 0020, 0025-0027 & 0029; page 3, paragraphs 0029-0036 & 0038).  The skilled artisan would have found it obvious 
before the effective filing date of the claimed invention to provide the sleep system of Atkins with a modular first foundation section which comprises a first articulation system, and modular second and third foundation sections which do not include articulation systems or articulation functionality, since the use of a sleep system having a combination of both articulatable and non-articulatable support features (as selected by a user) is well known in the art as taught by Mossbeck '387 (see Mossbeck '387, page 1, paragraph 0010).
With respect to claims 28 and 29, Mossbeck '387 further provide the basic teaching of a plurality of articulation systems (72, 74, 76, 78, 80, 82, 84, 86 and 130, 132, 134, 136,138, 140, 142,144) which are configured to articulate independently from each other (see Figures 6 & 7; page 1, paragraph 0008; and page 3, paragraphs 0031 & 0033-0037).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the sleep system of Atkins with first, second and third articulation systems which are configured to articulate independently from each other, since the use of a sleep system comprising a plurality of articulation systems which are configured to articulate independently from each other is also well known in the art as taught by Mossbeck '387.
With respect to claim 30, Mossbeck ‘387 further provides the basic teaching of a fourth foundation section (112) extending laterally across substantially the entire width of the 
With respect to claims 32, 35-37 and 40, Atkins does not specifically disclose the use of a first replacement modular foundation section, wherein the first replacement modular foundation section comprises a type of electronic component that is not present on the first modular foundation section, wherein the type of electronic component is a first articulation system having a first articulation motor and wherein the first modular foundation section comprises no articulation system.  Mossbeck '387 provides the basic teaching of a sleep system comprising a foundation (10) comprising a plurality of modular foundation sections (24, 26) and a plurality of replacement modular foundation sections (40,100), wherein each modular foundation section comprises no articulation system and each movable foundation section comprises an articulation system (72, 74, 76, 78, 80, 82, 84, 86 or 130, 132, 134, 136, 
With respect to claim 34, Mossbeck ‘387 further provides the basic teaching of a controller configured to control first and second articulation systems (72, 130) of the foundation (10) based on signals received in wireless communication from a remote control device (see Figures 6 & 7; page 1, paragraph 0008; page 3, paragraphs 0031, 0037 & 0039 and page 4, paragraph 0039).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the sleep system of Atkins with a controller configured to control first and second articulation systems of the foundation based on signals received in wireless communication from a remote control device in order to provide a conventional means for effecting articulation of the modular first, second and third foundation .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Atkins ‘909 in view of Walker ‘706.  Atkins considered to show all of the limitations as claimed except for the except for the condition wherein the modular third foundation section is interconnected to the modular first and second foundation sections via respective first and second releasable fasteners.  Walker provides the basic teaching of a sleep system comprising a foundation (10) having a plurality of foundation sections (11-14) which are interconnected via releasable fasteners (43, 44, 46-49, 51 and 52) (see Figures 1, 3, 6, 7, 10, 13 & 14; column 3, lines 58 & 59; column 4, lines 9-11 & 45-68; column 5; column 6, lines 1-15 and column 8, lines 1-6).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the sleep system of Atkins with a modular third foundation section which is interconnected to the modular first and second sections via respective first and second releasable fasteners in order "to facilitate assembly and knock down of [the] foundation" as taught by Walker (see Walker '706, column 4, lines 66-68).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Atkins ‘909 in view of Graebe et al. ‘912.  Atkins does not specifically disclose the use of a mattress comprising innerspring support structures, foam support structures, and air chambers; and an inflation system comprising one or more pumps configured to inflate or deflate the air chambers.  Graebe et al. provide the basic teaching of a sleep system comprising a mattress 

(20) comprising innerspring support structures (24, 52), foam support structures (22, 42-49), and air chambers (26, 62); and an inflation system comprising one or more pumps (98) configured to inflate or deflate the air chambers (see Figures 1-6; column 4, lines 57-60; column 5, lines 20-26, 32-36 & 51-55; column 6, lines 22-24 and column 7, lines 1-18).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the sleep system of Atkins with a mattress comprising innerspring support structures, foam support structures, and air chambers; and an inflation system comprising one or more pumps configured to inflate or deflate the air chambers in order to "[allow] a user to experience a uniform supporting force distributed over a large area...[and] to experience the variety of proportional deformations of the mattress [top] surface", thereby imparting enhanced user comfort (see Graebe et al. '912, column 4, lines 20-32).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Atkins ‘909 in view of U.S. Pat. App. Pub. No. 2008/0262657 to Howell et al.  Atkins does not specifically disclose the use of modular left and right foot foundation sections configured to be combined and replace the modular third foundation section (11), wherein the modular left and right foot foundation sections comprise respective left and right articulation systems with respective left and right articulation motors.  Howell et al. provide the basic teaching of a sleep system (60) comprising a foundation comprising:  a modular first foundation section (disposed above element 28a as shown in Figures 3A & 3B) extending laterally along a first portion of a width of the foundation and extending longitudinally along a first portion of a length of the foundation; 

a modular second foundation section (disposed above element 28c as shown in Figures 3A & 3B) extending laterally along a second portion of the width of the foundation and extending longitudinally along the first portion of the length of the foundation; and modular left and right foot foundation sections (respectively disposed above elements 28b and 28d as shown in Figures 3A & 3B) comprising respective left (28b) and right (28d) articulation systems with respective left and right articulation motors (please also refer to Figures 1 & 2; page 2, paragraph 0025 and page 3, paragraphs 0027, 0031 & 0032).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the sleep system of Atkins with modular left and right foot foundation sections configured to be combined and replace the modular third foundation section, wherein the modular left and right foot foundation sections comprise respective left and right articulation systems with respective left and right articulation motors, in order to allow the foundation to be further adjusted to accommodate users respectively positioned on the left and right sides of the foundation, thereby imparting enhanced user comfort and support.   

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Atkins ‘909 in view of Mossbeck '387 as applied to claim 35 above, and further in view of Walker '706.  Atkins as modified by Mossbeck '387 does not specifically disclose a condition wherein each of the first, second and third modular foundation sections comprises releasable fasteners configured for connecting to one or more of the plurality of modular foundation sections.  Walker provides the basic teaching of a sleep system comprising a foundation (10) having a plurality of 

foundation sections (11-14) which are interconnected via releasable fasteners (43, 44, 46-49, 51 and 52) (see Figures 1, 3, 6, 7, 10, 13 & 14; column 3, lines 58 & 59; column 4, lines 9-11 & 45-68; column 5; column 6, lines 1-15 and column 8, lines 1-6).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the sleep system of Atkins as modified by Mossbeck '387 with first, second and third modular foundation sections each comprising releasable fasteners configured for connecting to one or more of the plurality of modular foundation sections in order "to facilitate assembly and knock down of [the] foundation" as taught by Walker (see Walker '706, column 4, lines 66-68).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Atkins ‘909 in view of Mossbeck ‘387 as applied to claim 35 above, and further in view of Howell et al. ‘657.  Atkins as modified by Mossbeck ‘387 does not specifically disclose the use of modular left and right foot foundation sections configured to be combined and replace the modular third foundation section (11), wherein the modular left and right foot foundation sections comprise respective left and right articulation systems with respective left and right articulation motors.  Howell et al. provide the basic teaching of a sleep system (60) comprising a foundation comprising:  a modular first foundation section (disposed above element 28a as shown in Figures 3A & 3B) extending laterally along a first portion of a width of the foundation and extending longitudinally along a first portion of a length of the foundation; a modular second foundation section (disposed above element 28c as shown in Figures 3A & 3B) extending laterally along a second portion of the width of the foundation and extending longitudinally along the first 

portion of the length of the foundation; and modular left and right foot foundation sections (respectively disposed above elements 28b and 28d as shown in Figures 3A & 3B) comprising respective left (28b) and right (28d) articulation systems with respective left and right articulation motors (please also refer to Figures 1 & 2; page 2, paragraph 0025 and page 3, paragraphs 0027, 0031 & 0032).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the sleep system of Atkins as modified by Mossbeck ‘387 with modular left and right foot foundation sections configured to be combined and replace the modular third foundation section, wherein the modular left and right foot foundation sections comprise respective left and right articulation systems with respective left and right articulation motors, in order to allow the foundation to be further adjusted to accommodate users respectively positioned on the left and right sides of the foundation, thereby imparting enhanced user comfort and support.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Palashewski et al. ‘552, Brosnan et al. ‘805, Palashewski et al. ‘875, Stusynski et al. ‘653, Stusynski et al. ‘032, Stusynski et al. ‘668, Stusynski et al. ‘969, Rose et al. ‘438, Sherman et al. ‘561, Rose et al. ‘508, Brosnan et al. ‘855, Sherman et al. ‘360, Mossbeck ‘165, Steed et al. ‘589 and Laforest ‘724.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT G SANTOS/Primary Examiner, Art Unit 3673